Title: John Stagg, Jr., to Tobias Lear, 27 February 1793
From: Stagg, John Jr.
To: Lear, Tobias



Sir.
War-department, Feb: 27. 1793.

The Secretary of War requests the favor, that you will please to submit to the President of the United States, the letters, with their enclosures, herewith transmitted, & which were received yesterday—to wit—

          
            From—
            Brig: Genl: Wilkinson
            Jany 8th 1793.
          
          
            
            John Belli—D.Q.M. Genl
            Dec: 21st—1792
          
          
            
            
            Jany 27th—1793
          
          
            
            Major Michael Rudulph
            Jany 8th—1793.
          
        
I am Sir, with perfect respect, Your very humble Servt

John Stagg JunrChf Clk

